      Case 4:21-cv-02188 Document 1 Filed on 07/06/21 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ANNE N. LINCOLN                                  §
                                                 §
       Plaintiff,                                §             CIVIL ACTION NO. _________
                                                 §
V.                                               §
                                                 §
WRINKLE, GARDNER & CO., P.C.                     §              JURY TRIAL DEMANDED
                                                 §
       Defendant.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       1.      Plaintiff Anne N. Lincoln (“Plaintiff”) brings this suit against Wrinkle, Gardner &

Co., P.C. (“Defendant”) to recover overtime wages under the Fair Labor Standards Act (“FLSA”).

See 29 U.S.C. § 216(b).

                                 JURISDICTION AND VENUE

       2.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s

claims arise under the FLSA.

       3.      In addition, the Court has supplemental jurisdiction over Plaintiff’s breach of

contract claim under 28 U.S.C. § 1367.

       4.      Venue is proper because a substantial part of the events or omissions giving rise to

the claims occurred in this District and Division. See 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       5.      Plaintiff is a resident and citizen of Texas.

       6.      Defendant Wrinkle, Gardner & Co., P.C. is a Texas professional corporation.

       7.      Defendant may be served through its registered agent for service, Lee Douglas

Wrinkle, 3231 FM 528, Friendswood, Texas 77546.
      Case 4:21-cv-02188 Document 1 Filed on 07/06/21 in TXSD Page 2 of 5




                                     FLSA COVERAGE

       8.     Throughout the three-year period immediately preceding the filing of this lawsuit

and continuing thereafter (“the Claims Period”), Defendant employed two or more employees and

had annual revenue of at least $500,000.

       9.     Throughout the Claims Period, Defendant was an enterprise engaged in commerce

or in the production of goods for commerce.

       10.    Throughout the Claims Period, Defendant had employees engaged in commerce or

in the production of goods for commerce, and Defendant had employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

       11.    Throughout the Claims Period, Plaintiff was engaged in interstate commerce or in

the production of goods for commerce.

       12.    Throughout the Claims Period, Defendant was an employer of Plaintiff.

                                FACTUAL ALLEGATIONS

       13.    Defendant is an accounting firm. It describes itself in its employee handbook as

providing “a comprehensive array of tax and business consulting services.”

       14.    Plaintiff worked for Defendant as a certified public accountant.

       15.    Defendant did not pay Plaintiff on a salary basis under the FLSA.

       16.    Instead, its written pay policy states that “compensation for directors, supervisors,

senior accountants, junior accountants and administrative team members is based on an hourly

wage, plus overtime.” See Ex. A, Excerpt of Compensation Policy (“Compensation Policy”)

(emphasis added).

       17.    Plaintiff worked overtime (i.e., more than 40 hours per week) for Defendant on

numerous occasions during the Claims Period.



                                                2
      Case 4:21-cv-02188 Document 1 Filed on 07/06/21 in TXSD Page 3 of 5




       18.     Defendant knew Plaintiff was working more than 40 hours in most workweeks.

       19.     However, Defendant did not pay Plaintiff any overtime, i.e., one-and-one-half

times her regular rate of pay for each overtime hour she worked during the Claims Period.

       20.     Not only was Defendant obligated to pay overtime under the FLSA, Defendant

expressly promised that all employees—including, significantly, “professional staff” like

Plaintiff—would be paid overtime in its Compensation Policy. See Ex. A.

       21.     Defendant knew, or showed reckless disregard for whether, Plaintiff was entitled

to overtime under the FLSA.

       22.     Defendant failed to pay Plaintiff overtime.

       23.     Defendant knowingly, willfully, or in reckless disregard carried out its illegal pay

plan that deprived Plaintiff of overtime.

                        FEDERAL CAUSE OF ACTION UNDER THE FLSA

       24.     Plaintiff incorporates all preceding paragraphs as if repeated herein verbatim.

       25.     Defendant violated the FLSA because Plaintiff did not receive overtime for hours

worked in excess of 40 in a week.

       26.     Defendant knew, or showed reckless disregard for whether, its failure to pay

overtime violated the law.

       27.     Defendant’s failure to pay Plaintiff was not based on any reasonable interpretation

of the law.

       28.     Nor was Defendant’s decision not to pay Plaintiff overtime made in good faith.

       29.     Accordingly, Plaintiff is entitled to recover her unpaid overtime under the FLSA,

liquidated damages, attorneys’ fees, and costs.




                                                  3
      Case 4:21-cv-02188 Document 1 Filed on 07/06/21 in TXSD Page 4 of 5




                STATE LAW CAUSE OF ACTION FOR BREACH OF CONTRACT

       30.      Plaintiff incorporates all preceding paragraphs as if repeated herein verbatim.

       31.      Plaintiff entered into a binding contract with Defendant. Defendant promised

Plaintiff that she would be paid overtime. See Ex. A. The Defendant’s unilateral offer was

accepted by Plaintiff’s performance (namely, by continuing to work for the company according to

the company’s offer). The Texas Supreme Court has held that where an employer makes such an

offer and the employee performs the request, a binding contract is formed even in an at-will

relationship. See Vanegas v. Am. Energy Servs., 302 S.W.3d 299, 303-04 (Tex. 2009) (holding that

an employer could not revoke its unilateral offer to pay at-will employees a percentage of the

company upon its sale if the employees continued to work for the company because a contract was

formed upon the employees’ performance of the offer).

       32.      Defendant failed to perform its obligations under the contract.

       33.      All conditions precedent have occurred or been performed.

       34.      Plaintiff has incurred injuries and is entitled to recover damages, including but not

limited to actual and consequential damages, attorneys’ fees under TEX. CIV. PRAC. & REM. CODE

Section 38.001, and interest.

                                   JURY TRIAL DEMANDED

       35.      Plaintiff demands a jury trial on all liability and damages issues raised in this

lawsuit.

                                     PRAYER FOR RELIEF

       Plaintiff Anne N. Lincoln demands a judgment against Defendant Wrinkle, Gardner & Co.,

P.C. for the following:

             a. Unpaid regular and overtime wages;



                                                  4
Case 4:21-cv-02188 Document 1 Filed on 07/06/21 in TXSD Page 5 of 5




   b. Liquidated damages;

   c. Actual and consequential damages for its breach of contract;

   d. Prejudgment interest on all amounts awarded at the highest rate allowable by law;

   e. Attorneys’ fees and costs;

   f. Post-judgment interest on all amounts awarded at the highest rate allowable by law;

      and

   g. All other relief the Court finds proper.

                                         Respectfully submitted,

                                         STURM LAW, PLLC

                                         /s/ Charles A. Sturm
                                         CHARLES A. STURM
                                         Texas Bar No. 24003020
                                         S.D. Federal Bar No. 21777
                                         712 Main Street, Suite 900
                                         Houston, Texas 77002
                                         (713) 955-1800 [Telephone]
                                         (713) 955-1078 [Facsimile]
                                         csturm@sturmlegal.com




                                         ATTORNEY-IN-CHARGE FOR PLAINTIFF




                                        5
